Citation Nr: 0618052	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  02-21 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to disability compensation for the residuals 
of a right hand injury, pursuant to the provisions of 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from January 1948 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's claim of 
entitlement to service connection for diabetes mellitus, and 
denied the veteran's claim of entitlement to disability 
compensation for the residuals of a right hand injury, 
pursuant to the provisions of 38 U.S.C.A. § 1151.  These 
issues were remanded by the Board in August 2004 for further 
development.  That development having been completed, these 
claims now return before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates 
that the veteran's diabetes mellitus is not related to 
service; the evidence of record does not indicate that the 
veteran was exposed to herbicides in service.

2.  It is not shown that either VA fault or an event not 
reasonably foreseeable caused the veteran to incur any right 
hand disability.


CONCLUSION OF LAW

1.  Diabetes mellitus was not incurred or aggravated in 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for a right hand disability 
is not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in August 2001 and 
August 2004.  The originating agency asked the veteran to 
submit any pertinent evidence in his possession, and 
specifically informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was also specifically notified of the 
evidence required to establish entitlement to compensation 
under 38 U.S.C.A. § 1151.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examinations.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and reports of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).



Entitlement to Service Connection for Diabetes Mellitus

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  With 
chronic diseases shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  Service connection on a presumptive Agent Orange 
basis is available for Type II diabetes mellitus under 
current law.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for diabetes 
mellitus.  The veteran's primary allegations with regard to 
diabetes mellitus are that the condition is either directly 
related to herbicide exposure, such that a presumption of 
service connection would arise under 38 C.F.R. § 3.309(e), or 
that the veteran's exposure to lead paint in service caused 
his diabetes mellitus.  The veteran has specifically 
indicated that he feels he was exposed to DDT in service in 
Korea, which has resulted in his diabetes mellitus.  The 
evidence of record does not show, nor does the veteran 
allege, that he served in Vietnam, such that he would be 
entitled to a presumption of herbicide exposure.  Nor is 
there any evidence of record indicating that the veteran was 
exposed to any  herbicide, as defined in 38 C.F.R. § 
3.307(a)(6), in service.  There is no record that Agent 
Orange was used by the military during the period of the 
Korean Conflict either in Korea or elsewhere.  As such, the 
Board finds that service connection for diabetes, on a 
presumptive basis due to exposure to herbicides, is not 
warranted.

The Board also finds the service connection for diabetes 
mellitus is not warranted on a direct basis.  Even if the 
Board concedes that the veteran was exposed to DDT and lead 
paint in service, no evidence has been presented which links 
such exposure to diabetes mellitus.  In this regard, the 
Board notes the VA examiner's opinion from June 2005, which 
indicates that exposure to lead is not a major risk factor 
for the development of diabetes mellitus, and that the 
veteran's lead level does not indicate significant exposure, 
and that it is not as least as likely as not that any 
exposure to lead caused the veteran's diabetes mellitus.  
That examiner also opined that exposure to DDT is not a major 
risk factor in the development of diabetes mellitus, and that 
it is not at least as likely as not that the veteran's 
diabetes mellitus was caused by exposure to DDT.  That 
examiner also indicated that family history and obesity are 
major risk factors for the development of adult onset 
diabetes mellitus; and, as the veteran's family history was 
positive for diabetes mellitus and he was morbidly obese at 
over 300 pounds, the examiner found that the veteran's 
diabetes mellitus was more likely than not due to family 
history and morbid obesity.

Considering all evidence of record, and the fact that the 
veteran was not diagnosed with diabetes mellitus until 
December 1997, over 44 years after the veteran's seperation 
from service, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for diabetes mellitus, either on a presumptive, or a direct 
basis.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to disability compensation for the residuals of a 
right hand injury, pursuant to the provisions of 38 U.S.C.A. 
§ 1151.

The veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for the residuals of a right hand 
injury.  Specifically, the veteran sustained an injury to his 
right hand in May 2001 when a catfish spine entered his right 
hand; the veteran contends that a lack of proper medical care 
of this injury caused him to sustain additional disability to 
his right hand.

Compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death was service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2005).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately. 38 C.F.R. § 3.361(b) (2005).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(2005).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2) 
(2005).  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2005).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2005).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1) 
(2005).

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence of record indicates 
that the veteran did not incur any right hand disability as a 
result of VA fault, or an event not reasonably foreseeable.  
Initially, the Board notes that the evidence does not show, 
nor does the veteran contend that, the veteran's initial 
right hand injury was caused by VA treatment.  Rather, the 
veteran has alleged that mistreatment of this injury resulted 
in additional disability.  Therefore, the question is whether 
the VA's treatment of the veteran's right hand injury was at 
fault, in that VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider, or 
failed to obtain the veteran's informed consent, or was the 
result of an event not reasonably foreseeable.

However, there is simply no evidence of record which 
indicates that the VA was at fault, or in any way failed to 
timely diagnose and properly treat the veteran's right hand 
injury, thereby causing the veteran additional disability not 
reasonably foreseeable.  Initially, the Board notes that the 
veteran does not allege that the VA provided him any 
treatment without his consent.  

As to the question of whether the VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider, the evidence shows that, following the injury, 
the veteran was seen on numerous occasions and by several 
different doctors for treatment at VA facilities, and 
followed closely.  The evidence shows that the foreign body 
in the veteran's hand was excised, but that the veteran 
continued to have lingering infection and osteomyelitis as a 
result of this injury, which was treated with several 
antibiotics and additional debridement and irrigation; the 
veteran was also provided with occupational therapy for 
rehabilitation of his right hand.  However, none of the 
medical treatment records show that any of the extensive 
treatment given to the veteran's right hand resulted in 
additional disability.

In this regard, the Board also finds probative the report of 
June 2005 VA examination, which indicates that the veteran 
was diagnosed with a penetration injury to the right hand, 
complicated by a retained foreign body and osteomyelitis, and 
required three months' treatment with clarithromycin.  The 
examiner noted that diabetes and its effects on the immune 
system increases the risk of osteomyelitis.  The veteran was 
also diagnosed with mild chronic strain in his right hand 
which required no specific treatment and resulted in no 
additional limitation of motion.  The examiner indicated 
that, after reviewing the veteran's claims file, the evidence 
showed appropriate antibiotic treatment, appropriate 
orthopedic incision and drainage, and appropriate infectious 
disease consultation.  The examiner indicated that it was 
more likely than not that the veteran received the level of 
medical care expected of a reasonable health care provider.  
The examiner also indicated that it was less likely than not 
that VA medical care given to him for a penetration injury of 
the right hand created any right hand disability.  The 
examiner indicated that he felt the veteran, based on his 
examination, had full functional use of his right hand and 
that the complicated course of the veteran's recovery from 
his right hand injury was more likely than not due to his 
increased personal risk from diabetes, and not due to the 
medical care the veteran received.

Thus, the Board finds that the evidence of record does not 
show any VA fault in the treatment of the veteran's right 
hand disability, through any failure to exercise the degree 
of care expected of a reasonable health care provider, or 
that an event not reasonably foreseeable caused the veteran 
any right hand injury.  In view of this finding, the Board 
concludes that entitlement to disability compensation under 
the provisions of 38 U.S.C.A. § 1151 for the residuals of a 
right hand injury is not established.  As the preponderance 
of the evidence is against the veteran's claim, the benefit-
of- the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Entitlement to service connection for diabetes mellitus is 
denied

Entitlement to disability compensation for the residuals of a 
right hand injury, pursuant to the provisions of 38 U.S.C.A. 
§ 1151 is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


